           Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


    JOSEPH VELLALI et al.,

    Plaintiffs,                                                 No. 3:16-cv-01345-AWT

    v.
                                                                Hon. Alvin W. Thompson
    YALE UNIVERSITY et al.,

    Defendants.


    REPLY MEMORANDUM IN FURTHER SUPPORT OF PLAINTIFFS’ EMERGENCY
      MOTION TO STAY BRIEFING ON DEFENDANTS’ MOTIONS TO EXCLUDE

           Defendants do not, because they cannot, dispute that the argument they make in their

Motions to Exclude1 is fundamentally inconsistent with the relief they have represented to this

Court they will seek. Specifically, Defendants argue that the exclusionary standard applicable in

jury-tried cases should apply to their Motions to Exclude, even though Defendants have

represented to this Court they will file a motion to strike Plaintiffs’ jury demand. But

Defendants’ tactical attempt to withhold their motion to strike until after this Court decides their

Motions to Exclude would impose unnecessary burdens on this Court and is contrary to the

interests of efficiency and judicial economy. Those interests strongly favor deciding Defendants’

motion to strike Plaintiffs’ jury demand prior to Defendants’ Motions to Exclude. Defendants’

contrary arguments fail for several reasons:

           First, the fact that the Court may wait until trial to decide the validity of Plaintiffs’ jury

demand does not in any way mean the Court should delay that decision, because such a delay

would be contrary to the interests of efficiency and would cause unnecessary burden.


1
  Capitalized terms are given the same definitions as in Plaintiffs’ Memorandum of Law in Support of Their Motion
to Stay Briefing of Defendants’ Motions to Exclude. Doc. 290.

                                                        1
        Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 2 of 10




       Second, simply because a court should not consider inadmissible evidence at summary

judgment does not mean courts cannot find fact issues that defeat summary judgment without

reaching expert opinion. Indeed, courts regularly do so in ERISA cases.

       Third, Defendants attempt to distinguish numerous cases around the country that have

rejected similar motions to exclude solely on the basis that those cases were heard via bench

trials. Defendants therefore cannot argue that the status of Defendants’ motion to strike does not

affect the adjudication of their Motions to Exclude.

       Fourth, Defendants misrepresent the courts’ holdings in both Cunningham v. Cornell

University and Sacerdote v. New York University—neither of which support their position.

       For these reasons, and those set forth below and in Plaintiffs’ opening brief, the Court

should stay briefing on Defendants’ Motions to Exclude until after adjudicating Defendants’

forthcoming motion to strike Plaintiffs’ jury demand.

I.     Nothing in the Federal Rules of Civil Procedure Prevents the Court from Deciding
       Whether There Will Be a Jury Trial Prior to Deciding the Motions to Exclude

       While it is true that under Federal Rule of Civil Procedure 39(a) Plaintiffs’ jury demand

remains in effect unless stricken, that fact is irrelevant to the question of whether the interests of

efficiency and judicial economy favor adjudicating the jury issue prior to the Motions to

Exclude. Doc. 295 at 3‒4. They unequivocally do. Indeed, Defendants admit that “a court has the

discretion to permit a motion to strike a jury demand at any time.” Doc. 295 at 4 (quoting 8

Moore’s Federal Practice - Civil § 39.13 (2020)) (emphasis added).

       Because Defendants have stated that they intend to move to strike Plaintiffs’ jury

demand, while at the same time arguing that the Court may not consider authority from bench-

tried cases in deciding the Motions to Exclude, the interests of efficiency and judicial economy




                                                   2
        Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 3 of 10




strongly favor adjudicating Defendants’ forthcoming motion to strike Plaintiffs’ jury demand

prior to deciding Defendants’ Motions to Exclude. See Doc. 290 at 4‒7.

II.    Courts Routinely Decide Summary Judgment in ERISA Cases Without Reaching
       Expert Testimony

       The fact that the Court may not consider admissible evidence at summary judgment does

not mean that the Court cannot decide summary judgment without reaching expert testimony.

Plaintiffs agree that the Court cannot consider inadmissible testimony in deciding summary

judgment. Plaintiffs intend to object to the clearly inadmissible evidence that Defendants cite in

support of their motion. See, e.g., Doc. 271 ¶ 9. However, courts routinely decide summary

judgment without reaching challenged evidence when factual issues clearly exist. For example,

the Court in Cunningham v. Cornell University, No. 16-CV-6525 (PKC), 2019 WL 4735876, at

*1 n.2, *10 n.10 (S.D.N.Y. Sept. 27, 2019), reconsideration denied, No. 16-CV-6525 (PKC),

2020 WL 1165778 (S.D.N.Y. Mar. 11, 2020), appeal docketed No. 21-88 (2d. Cir. Jan. 15,

2021), which Defendants cite repeatedly, deferred ruling on multiple evidentiary motions until

after deciding summary judgment because the evidence at issue was not necessary to its decision.

2019 WL 4735876, at *1 n.2, *10 n.10. Similarly, while ultimately denying nearly identical

motions to Defendants’ Motions to Exclude, the Court in Cates v. Trustees of Columbia

University in City of New York, No. 16-06524-GBD-SDA, 2019 WL 8955333 (S.D.N.Y. Oct.

25, 2019), report and recommendation adopted, No. 16-6524-GBD-SDA, 2020 WL 1528124

(S.D.N.Y. Mar. 30, 2020), held it did not have to consider expert evidence to find issues of fact

requiring denial of summary judgment sought by counsel for Defendants. Cates, 2019 WL

8955333, at *11 (“As set forth above, the Court finds that there are issues of material fact as to

Plaintiffs’ theories of liability regarding recordkeeping fees. In making these findings, the Court

does not rely on the opinions of Minnich or Otto.”), id. at *14 n.20 (“Here, however, I find that


                                                 3
          Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 4 of 10




the data and recommendations from Columbia’s investment advisors are sufficient to create

factual issues as to whether a prudent fiduciary should have removed certain funds from the

Plans.”).

         To be clear, Plaintiffs do not ask the Court to give Plaintiffs “two bites at the apple,” as

Defendants argue, or to decide summary judgment twice. Doc. 295 at 6. 2 Even a cursory review

of the summary judgment briefing will show that a “myriad” of factual issues exist without

reaching expert opinions. Cates, 2019 WL 8955333, at *7. In fact, Defendants had no response

to half the evidence Plaintiffs offered as examples. Compare Doc. 295 at 7‒8 with Doc. 290 at 7‒

8.

         Moreover, Defendants’ attempts to rebut the clear evidence of their liability even absent

expert testimony fail. Defendants argue that Aon Hewitt’s sell rating on the CREF Stock

Account is not relevant because Aon Hewitt was not advising the Plan at the time, but this misses

the point entirely. Doc. 295. The Aon Hewitt sell rating demonstrates that knowledgeable

fiduciaries found the CREF Stock Account an inappropriate investment for a retirement plan.

Cates, 2019 WL 8955333, at *13 (holding this report and similar reports were “sufficient

evidence for a factfinder to conclude that a prudent fiduciary would have removed the funds at

an earlier date”).3 Defendants inexplicably highlight the fact that Yale failed to hire a consultant

to help evaluate the Plan’s neglected investment lineup until August 17, 2016—approximately

one week after this case was filed. Doc. 295 at 7. But that failure is completely irrelevant to

whether professional advisors, such as Aon Hewitt, were recommending removal of the CREF


2
  If the Court believes it needs to consider the expert opinions, it can simply wait to rule on summary judgment until
after the jury trial issue is decided. Given counsel for all parties have briefed this issue multiple times in this Circuit,
extensive time should not be required to fully brief Defendants’ Motion to Strike the Jury Demand.
3
  Defendants’ arguments that it had a sufficient process because it received reports from investment providers has
been rejected by the Second Circuit. Katsaros v. Cody, 744 F.2d 270, 279 (2d Cir. 1984) (holding relying
“exclusively on the representations” of the investment provider regarding the soundness of an investment was
“wholly inadequate inquiry and deliberation”).

                                                             4
         Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 5 of 10




Stock Account and other TIAA-CREF annuities in the Plan years before Yale took any oversight

action.4 See Doc. 290-4 (sell ratings for CREF Bond, CREF Stock, CREF Growth and CREF

Global).

        Furthermore, Defendants contend that the Court should disregard their failure to accept

fee reductions unilaterally offered by Vanguard for years, because that specific failure does not

establish all of the tens of millions of dollars of damages that Defendants’ imprudence caused the

Plan. Doc. 295 at 8. But because Defendants seek summary judgment on Plaintiffs’ entire

recordkeeping claim, a single issue of fact is sufficient to deny Defendants’ motion. Moreover,

Defendants ignore that this is just one of many pieces of evidence presented by Plaintiffs

showing that Plan participants paid excessive recordkeeping fees. See Doc. 290 at 8.

III.    The Only Argument Defendants Offers to Distinguish the Abundance of Authority
        Denying Similar Motions Is That Those Cases Were Bench Trials

        Defendants’ assertion, for purposes of opposing this motion, that Rule 702 is applied in

the same way in bench and jury trials directly contradicts arguments they have made in support

of their motions to exclude and is unsupported.

        First, Defendants’ argument is based entirely on cases from other jurisdictions and is

inconsistent with how courts in this Circuit apply Rule 702. See Doc. 290 at 5‒6 (citing over

seven cases from district courts within the Second Circuit).

        Second, Defendants in their papers in support of their Motions to Exclude rely on the

argument that otherwise applicable precedent is inapplicable because the cases in question

involved bench trials. Doc. 280 at 11 n.2 (distinguishing Cates and Sacerdote because they were

“bench trial[s]”). Indeed, Cates and the Sacerdote decisions are consistent with cases across the


4
  In fact, Cates considered the Aon Hewitt report even though Aon Hewitt was not advising Columbia when it first
issued the sell rating. Cates, No. 16-CV-6525, Doc. 294 ¶ 45 (providing that it was undisputed that Columbia did
not hire Aon Hewitt until October 2013).

                                                        5
        Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 6 of 10




country denying similar motions. See Cates, 2019 WL 8955333, at *11 (rejecting similar

arguments from Defendants’ counsel regarding Minnich and Otto); id. at *14 (rejecting similar

argument from Defendants’ counsel regarding Dominguez and Buetow); Cates, 2020 WL

1528124, at *6‒*7 (adopting recommendation to deny similar motions regarding Minnich, Otto,

Dominguez, and Buetow); Sacerdote, 16-6284, Doc. 270 (“While the parties have identified a

wealth of material for cross-examination, the Court does not find that any expert is subject to

exclusion based on the arguments presented by the parties.”); Tussey v. ABB, Inc., 746 F.3d 327,

337 (8th Cir. 2014) (affirming the denial of a similar motion to exclude Otto and holding that the

Court did not error in relying entirely on his opinion to find recordkeeping damages); Abbot v.

Lockheed Martin Corp., No. 06-0701-MJR, Dec. 225 at 3‒4 (S.D. Ill. Mar 31, 2009) (denying

similar motions to exclude Otto and investment experts by Defendants’ counsel) (attached as

Exhibit 1); Sims. v. BB& T Corp., No. 15-372, Doc. 386 (M.D.N.C. July 31, 2018) (denying a

similar motion to exclude an experience-based recordkeeping expert) (attached as Exhibit 2);

Sims, No. 15-372, Doc 370 (rejecting a motion to exclude Dr. Buetow) (attached as Exhibit 3).

Defendants cannot have it both ways. Because Defendants argue that cases approving Plaintiffs’

experts should be distinguished where they were heard via bench trial, Defendants’ motion to

strike Plaintiffs’ jury demand should be adjudicated before Defendants’ Motions to Exclude.

IV.    Defendants Misrepresent the Holdings of Cunningham and Sacerdote

       Additionally, Defendants’ opposition and Motions to Exclude rely on fundamental

misrepresentations of the holdings of Cunningham and Sacerdote. Defendants state that

Sacerdote “summarily denied all dispositive motions” because the court “preferred to resolve all

issues after a bench trial.” Doc. 295 at 2. Not true. The court in Sacerdote never stated that it

wanted to defer a decision on the motions to exclude until after a bench trial. Sacerdote, 16-

6284, Doc. 270. In fact, the parties did not even argue in their briefing that the more deferential
                                                  6
        Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 7 of 10




standard for bench trials should apply to the motions to exclude filed there. See Sacerdote, 16-

6284, Docs. 206, 232, 240, and 264. Rather, Sacerdote found that similar arguments to those

Defendants make in in their motions to exclude were fodder for cross examination rather than

disqualification under Rule 702. Sacerdote, 16-6284, Doc. 270 (“While the parties have

identified a wealth of material for cross-examination, the Court does not find that any expert is

subject to exclusion based on the arguments presented by the parties.”).

       Moreover, the Sacerdote court chose not to rely on expert testimony after a full trial for

reasons that Defendants do not raise in their Motions to Exclude. Sacerdote rejected the

recordkeeping expert in that case because he lacked experience with 403(b) plans, annuities, and

recordkeeper consolidation. Sacerdote v. New York Univ., 328 F. Supp. 3d 273, 283 n.19

(S.D.N.Y. 2018), appeal pending No. 18-2707 (2d Cir.). Defendants do not, because they cannot,

argue that Minnich or Otto lack such experience. See Doc. 280; Cunningham, 2019 WL

4735876, at *7‒*8 (rejecting similar challenges to Minnich’s and Otto’s experience); Cates,

2020 WL 1528124, at *6 (same). Similarly, the Sacerdote court decided not to rely on an

investment expert because of issues with that expert’s benchmark choices, not because of the

supposed methodological concerns Defendants raise in their Motion to Exclude Dominguez and

Buetow. Compare Sacerdote, 328 F. Supp. 3d at 311‒12 n. 110, n. 112 with Doc. 277. In short,

Sacerdote in no way supports Defendants’ opposition to this motion or their Motions to Exclude.

       Contrary to Defendants’ assertions, the summary judgment decision in Cunningham,

which is currently subject to appeal, did not “discredit[]” four of Plaintiffs’ experts in this case.

Doc. 295 at 2.

       First, Cunningham did not mention Dr. Buetow, other than to note that it need not decide

the motion to exclude his testimony. Cunningham, 2019 WL 4735876, at *1 n.2, *18.



                                                   7
           Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 8 of 10




           Second, Cunningham recognized that Minnich and Otto were experts in pricing and

prudent practices for recordkeeping fees for defined contribution plans and only held that they

did not adequately explain how their experience led to their opinions in that case. Cunningham,

2019 WL 4735876, at *7‒*10.5 Here, Minnich explained in detail in both his opening and

rebuttal reports the factors that he considered in developing his pricing opinion for the Plan:

participant count, enhanced services beyond core recordkeeping, and anticipated ancillary

revenue from non-recordkeeping sources. Doc. 283-7, Minnich Report ¶¶ 35, 53‒55, 87; Doc.

283-8, Minnich Rebuttal Report ¶¶ 5‒35. In short, Minnich spent roughly 20 pages of his reports

explaining the factors he uses for pricing recordkeeping and how they led to his conclusion in

this case. Additionally, he graphed his pricing examples onto an exponential curve similar to

those he used and that other recordkeepers use in practice to price plans. Doc. 283-8, Exhibit B

(p. 44).

           Third, Cunningham deferred ruling on the motion to exclude Wendy Dominguez and

ultimately held her testimony was admissible on the issues remaining for trial. 2019 WL

4735876, at *1 n. 2, *18; Cunningham, No. 16-6525, Doc. 397, Tr. of Pretrial Hr’g at 8:20‒9:10

(denying a motion to exclude Dominguez) (attached as Exhibit 4). The portions of Cunningham

criticizing Dominguez’s opinions argued that she should have identified other fiduciaries that

removed the at-issue investments from their plans and considered “additional characteristics such

as ‘peer group rankings,’ ‘historical performance,’ ‘risk metrics,’ ‘expenses,’ and ‘other

quantitative and qualitative measures.’” Cunningham, 2019 WL 4735876, at *12. Here, the

evidence, including as presented in Dominguez’s report, is that other fiduciaries recommended

removal of the at-issue investments for similar performance issues, such as the Aon Hewitt


5
  Plaintiffs do not agree with the characterizations of the expert reports in Cunningham, but any persuasive value of
that decision is limited to those characterizations.

                                                          8
        Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 9 of 10




report discussed above. See, e.g., Doc. 283-6, Dominguez Rebuttal ¶¶ 118‒19. Additionally,

Dominguez performed an in-depth analysis of peer group rankings, historical performance, risk

metrics, expense ratios and numerous other characteristics in forming her opinion regarding

every single investment upon which she opines. See Doc. 283-5, Dominguez Report ¶ 53

(discussing the factors she considered in evaluating funds).

                                         CONCLUSION

       For these reasons and those in Plaintiffs’ opening memorandum, the Court should stay

briefing of Defendants’ Motions to Exclude until Defendant’s motion to strike is decided.

       Dated: January 20, 2021                  Respectfully Submitted,

                                                /s/     Andrew D. Schlichter
                                                SCHLICHTER BOGARD & DENTON LLP
                                                Jerome J. Schlichter (phv01476)
                                                Heather Lea, (phv08416)
                                                Andrew D. Schlichter (phv09955)
                                                Sean E. Soyars (phv08419)
                                                Joel D. Rohlf (phv09849)
                                                Alexander L. Braitberg (phv09929)
                                                100 South Fourth Street, Suite 1200
                                                St. Louis, Missouri 63102
                                                (314) 621-6115, (314) 621-7151 (fax)
                                                jschlichter@uselaws.com
                                                hlea@uselaws.com
                                                aschlichter@uselaws.com
                                                ssoyars@uselaws.com
                                                jrohlf@uselaws.com
                                                abraitberg@uselaws.com

                                                Ari J. Hoffman (ct22516)
                                                Cohen and Wolf, P.C.
                                                1115 Broad Street
                                                Bridgeport, CT 06604
                                                Telephone: (203) 368-0211
                                                Facsimile: (203) 337-5505
                                                arihoffman@cohenandwolf.com

                                                Attorneys for Plaintiffs



                                                 9
       Case 3:16-cv-01345-AWT Document 296 Filed 01/20/21 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I certify that on January 20, 2021, a copy of foregoing was filed electronically using the
Court’s CM/ECF system, which will provide notice of the filing to all counsel of record.


                                                     By: /s/ Andrew D. Schlichter




                                                10
